Citation Nr: 1137495	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-48 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 2008, for an award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than December 3, 2008, for an award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran presented testimony before the undersigned member of the Board of Veterans' Appeal during a hearing at the RO in May 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for bilateral hearing loss was received in January 1993.  In a February 1993 rating decision, the RO denied service connection for bilateral hearing loss, and notified the Veteran of the decision and of his appellate rights in a letter sent to him in February 1993; he did not initiate an appeal of the decision.

2.  The Veteran attempted to reopen his claim of entitlement to service connection for bilateral hearing loss in May 1997.  In February 1998 and again in September 1998, the RO held that new and material evidence had not been received to reopen the claim.  In both instances, the Veteran was notified of the decision and of his appellate rights; he did not initiate an appeal of the decision.

3.  The Veteran's original claim of entitlement to service connection for tinnitus was denied by means of a September 1998 rating decision.  The RO notified him of the decision and of his appellate rights in a letter sent to him in September 1998; he did not initiate an appeal of the decision.

4.  An application to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus was received by the RO on December 3, 2008, and based on the receipt of new and material evidence, the RO reopened the claims and granted service connection for bilateral hearing loss and tinnitus, effective December 3, 2008.

5.  Following the September 1998 rating decision and prior to December 3, 2008, there are no documents in the claims folder that constitute an informal claim.  


CONCLUSIONS OF LAW

1.  The February 1993 rating decision that denied the Veteran's claim of service connection for bilateral hearing loss and the February 1998 and September 1998 decisions holding that new and material evidence had not been presented to reopen the claim for service connection for bilateral hearing loss are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  The September 1998 RO rating decision, which denied the Veteran's claims of service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  An effective date for the grant of service connection for bilateral hearing loss prior to December 3, 2008, the date of receipt of an application to reopen the claim with new and material evidence, is not warranted.  38 U.S.C.A. §§ 5110(a), 7104, 7105 (West 2002); 38 C.F.R. § 3.400(q)(r) (2011).

4.  An effective date for the grant of service connection for tinnitus prior to December 3, 2008, the date of receipt of an application to reopen the claim with new and material evidence, is not warranted.  38 U.S.C.A. §§ 5110(a), 7104, 7105 (West 2002); 38 C.F.R. § 3.400(q)(r) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims of entitlement to an effective date earlier than December 3, 2008, for an award of service connection for bilateral hearing loss and tinnitus arise from an appeal of the initial grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran contends that he is entitled to an effective date prior to December 3, 2008, for the award of service connection for bilateral hearing loss and tinnitus.  He has submitted and testified that the award of service connection for bilateral hearing loss and tinnitus should date back to 1993, when he submitted his original claim.

The Veteran's original claim of entitlement to service connection for bilateral hearing loss was received in January 1993.  At that time, he contended that his hearing was affected during Navy Gunnery School.  He stated that when he came off the firing range all he could he was ringing in his hears.  Although the ringing subsided after a couple of months, his hearing acuity has gradually decreased over the years.  In support of his claim, the Veteran submitted an August 1983 private audiological examination that demonstrated moderate sloping sensorineural hearing loss.   In February 1993, the RO held that service connection was not warranted for bilateral hearing loss.  The Veteran was notified and provided with his appellate rights in a letter dated that same month.  He did not initiate an appeal by submitting a notice of disagreement, and therefore the January 1993 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In May 1997, the Veteran attempted to reopen his claim of entitlement to service connection for hearing loss.  He indicated that in-service noise exposure on the flight deck had contributed to his current disability.  In support of his claim, he submitted an April 1997 private audiologic examination demonstrating bilateral hearing loss.  In February 1998, the RO held that new and material evidence had not been received to reopen the claim for service connection for hearing loss.  

Prior to receiving notice of the aforementioned rating decision, the Veteran submitted additional private treatment records.  Pertinent records included March 1998 reports that noted a positive history of military noise exposure to gunnery and flight deck noise.  The Veteran was diagnosed with deafness, tinnitus, and hearing loss.  The examiner opined that the Veteran was exposed to heavy gunfire that affected his hearing and developed ringing in both ears.  In September 1998, the RO held that service connection for tinnitus was not warranted and that new and material evidence had not been presented to reopen the claim for service connection for hearing loss.  The Veteran was notified and provided with his appellate rights in a letter dated that same month.  He did not initiate an appeal by submitting a notice of disagreement, and the September 1998 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

In connection with the instant appeal, the Veteran has not made specific allegations of clear and unmistakable error in any prior final rating decision.

The current claim on appeal was received on December 3, 2008.  In connection with his claim, the Veteran submitted private treatment records dated from 1983 through 2008.  He was also afforded a VA examination in February 2009, wherein the VA examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to active duty and that tinnitus was consistent with sensorineural hearing loss.  In a March 2009 rating decision, the RO held that service connection was warranted for bilateral hearing loss and tinnitus, effective December 3, 2008, the date of receipt of the claims.  The Veteran argues that the effective date for the award of service connection for both hearing loss and tinnitus should date back to 1993, the date of his original claim for service connection.

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

However, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

In this case, the Veteran's request to reopen his claims for service connection for bilateral hearing loss and tinnitus was received on December 3, 2008.  The March 2009 rating decision that granted service connection for bilateral hearing loss and tinnitus established an effective date of December 3, 2008, based on receipt of this request.  

A review of the record shows that the first communication from the Veteran following the September 1998 notice of the denial of his claim for tinnitus and to reopen the claim of entitlement to service connection for bilateral hearing loss is the December 3, 2008, request to reopen.  The Board has examined the Veteran's claims folder, but there is simply no communication from the Veteran whatsoever between September 1998 and December 3, 2008.  As there is no letter or other communication from the Veteran prior to December 3, 2008, that can be interpreted at a request to reopen his claim, the Board finds that the only effective date that could have been established is the December 3, 2008, date already assigned by the RO.  38 C.F.R. § 3.400(q)(1)(ii).

For the above-stated reasons, December 3, 2008 is the correct effective date for the award of service connection for bilateral hearing loss and for tinnitus.


ORDER

An effective date earlier than December 3, 2008, for an award of service connection for bilateral hearing loss is denied.

An effective date earlier than December 3, 2008, for an award of service connection for tinnitus is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


